Citation Nr: 0216995	
Decision Date: 11/25/02    Archive Date: 12/04/02	

DOCKET NO.  00-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied the benefits sought on 
appeal.  The veteran, who had active service from January 
1952 to December 1953, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All obtainable relevant evidence has been obtained, and 
the duties to notify and assist have been satisfied.

2.  A chronic eye disorder was not manifested during 
service, and any currently diagnosed eye disorder is not 
shown to be causally or etiologically related to service or 
any incident which occurred therein.


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that in November 
2000 the Veterans Claims Assistance Act of 2000 (VCAA) 
became law.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify the claimant of the 
evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist the claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. § 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
February 2000 rating decision, the statement of the case and 
the various supplemental statements of the case issued in 
connection with the veteran's appeal have notified him of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  In addition, in a 
letter to the veteran dated in April 2001 the RO informed 
the veteran of the enactment of the VCAA.  That letter also 
informed the veteran of the assistance the RO had provided 
and offered the veteran another opportunity to identify or 
submit evidence relevant to his claim.  He was notified if 
there was any other evidence that the veteran would like to 
have considered in connection with his claim he should 
either submit the evidence or identify it so the RO could 
attempt to obtain it on his behalf.  The veteran was also 
notified of the evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the Board would note that the veteran's service 
medical records are unavailable, apparently having been 
destroyed in a fire at the National Personnel Records 
Center.  Nevertheless, the lack of the veteran's service 
medical records is not detrimental to his claim since the 
veteran has indicated he received no treatment for the 
claimed disability during service.  The Board also notes 
that the veteran was afforded a VA examination and all 
obtainable VA and private medical records have either been 
obtained by the RO on behalf of the veteran or been 
submitted by the veteran.  The veteran also appeared at a 
hearing before the BVA in Washington, DC, to present 
testimony in support of his claim.

Therefore, the Board finds that all obtainable evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is as 
complete as possible.  As such, the VA has no outstanding 
duty to inform the veteran that any additional evidence or 
information is needed.  Moreover, as the record is complete, 
any further obligation under the VCAA for the VA to advise 
the veteran as to the division of responsibilities between 
the VA and the veteran in obtaining evidence is now 
effectively moot.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Accordingly, the case is now ready for 
appellate review.

In this case, the veteran contends that he has a bilateral 
eye disorder that is related to his period of active 
service.  More specifically, the veteran relates that during 
basic training he was exposed to different gases to acquaint 
himself with the odor of the gases so they could be 
identified in combat.  He asserts that when the exercise was 
over his eyes burned, watered and became red.  He was told 
that his eyes would clear up, but he asserts that they did 
not and that since that incident he has continued to have 
problems with his eyes.  The veteran has explained that he 
did not seek treatment during service because of fears of 
hindering or jeopardizing his career and/or service duties.  
The veteran relates that he reported having difficulty with 
his eyes on his separation from service and he began 
receiving treatment for his eyes shortly following his 
separation from service.  He maintains that the medical 
evidence accumulated demonstrates a continuity of 
symptomatology between service and the current date, and 
thus his currently diagnosed blepharitis should be service 
connected.

As indicated above, the veteran's complete service medical 
records are unavailable.  The National Personnel Records 
Center has indicated that the veteran's service medical 
records were likely destroyed in a fire at their facility in 
1973.  A Report of Medical Examination performed in December 
1953 in connection with the veteran's separation from 
service is associated with the claims file.  That document 
shows that the veteran's eyes were normal on clinical 
evaluation and that visual acuity was described as 20/20 
bilaterally.

At the veteran's personal hearing before the Board, he 
submitted 2 binders of material, one containing copies of 
medical records associated with the claims file and another 
containing various paperwork associated with his current 
appeal.  One document consists of a chronology of treatment 
continuity since the veteran's separation from service.  
This chart shows when and from whom the veteran received 
pertinent treatment.  The veteran reports that he received 
treatment from Dr. Marcum between 1954 and 1959; Dr. Boyd 
from 1959 to 1970; Dr. Schauer from 1969 to 1983; Dr. Besson 
between 1984 and 1985; Dr. Goodwin between 1994 and 1997; 
and from Dr. Matthews and the VA Medical Center in Lexington 
between 1998 and 2001.

Records for Dr. Marcum for the period between 1954 and 1959 
are unavailable.  A letter sent to him at the address 
provided by the veteran was returned in July 1999 with an 
indication from William H. Vickers, O.D., that Dr. Marcum 
had not practiced in 15 years and that he did not have the 
record on the veteran.

A June 2000 statement from Roger G. Boyd, O.D., relates the 
veteran was under his care on a continuing basis in the 
1960's.  Dr. Boyd indicated that in addition to the 
veteran's refractive needs the veteran presented with a 
chronic case of blepharitis.  Dr. Boyd stated that this type 
of conjunctiiritis was very difficult to cure and tended to 
be a lifelong problem.

Records dated between 1963 and 1983, apparently from Dr. 
Schauer contain some entries pertaining to the veteran's 
eyes.  An entry dated in April 1965 reflects that the 
veteran was seen for some type of complaint pertaining to 
his left eye and was prescribed medication.  No diagnosis 
was recorded at that time.  A record apparently dated in 
September 1975 pertaining to a complete physical examination 
noted that the veteran wore glasses and that redness of the 
eyelids was present.  A record dated in June 1981 shows a 
diagnosis of conjunctivitis of the right eye.  Entries dated 
in December 1981 and February 1982 show the veteran was 
prescribed eye ointment.  An entry dated in April 1982 shows 
a diagnosis of conjunctivitis and an indication that the 
veteran was referred to Dr. Glueck.  An entry dated in May 
1982 shows the veteran was seen for an unspecified complaint 
of his right eye.  A January 1983 entry highlighted by the 
veteran shows no complaints, clinical findings or diagnosis 
pertaining to the eyes, but notes that the veteran was on 
medication for an unspecified reason.

Copies of bills from S. J. Glueck, M.D., show the veteran 
was seen for eye examinations in May 1982, August 1982, 
March 1983 and July 1983.  A diagnosis of conjunctivitis was 
recorded in May 1982. 

Correspondence from Michael J. Besson, M.D., dated in March 
1984 to a doctor of optometry reported the results of an 
examination of the veteran's eyes.  Dr. Besson records that 
the veteran had noted a red eye several days prior to being 
seen and that he had the same problem on an intermittent 
basis for a year and a half and had been seen by another 
ophthalmologist in the past.  At that time he was advised 
that he had infection of the eye and was treated with 
topical antibiotics.  Following the examination the 
diagnosis was rosacea.  When seen on a follow-up examination 
the following month the veteran reported that he had noted 
some redness 3 or 4 days previously and had used the 
recommended medication on one occasion.  Dr. Besson advised 
the veteran that if there was another flare-up of redness, 
which very well might happen, that he should check prior to 
using additional medication.

Records from Dr. Goodwin dated between 1987 and 1994 include 
a June 1987 record which indicates that the veteran had a 
lifelong history of stys/red eyes.  It was noted that this 
had been little trouble now for the past 2 years with 
treatment except for persistent red areas of the right lower 
lid.  Following the examination the diagnosis was bilateral 
blepharitis and early marginal chalazion of the right lower 
lid.  A similar diagnosis pertaining to the left lower lid 
was recorded in May 1990.  A diagnosis of mild blepharitis 
was recorded in July 1992.  In March 1994 a diagnosis of a 
history of blepharitis in the past was recorded.

Records from James W. Matthews, M.D., include treatment 
records dated in 1999 and a statement dated in February 
2002.  A record dated in February 1999 shows that the 
veteran was seen for complaints with visual acuity and at 
that time related a history of eye redness since his Army 
days in 1952.  A record dated in April 1999 notes that 
glaucoma was suspected.  The February 2002 letter relates 
that blepharitis was a chronic infection of the eyelashes 
that may develop at any time during one's lifetime.  Dr. 
Matthews indicated that the veteran had chronic blepharitis 
that may have developed at any time during his lifetime, 
including during his military service.

VA outpatient treatment records dated between 1998 and 1999 
contain a diagnosis of blepharitis.  An ophthalmology 
consultation shows the veteran reported having chronic 
problems with red eyelids since he was exposed to gases 
while in the service in 1952.

A report of a VA eye examination performed in October 2001 
notes that no medical records were available for the 
examiner's review, but it was noted that the veteran had 
chronic conjunctivitis since 1965.  The veteran informed the 
examiner that he had trouble with his eyes since going into 
a gas chamber in basic training in 1952.  He reported he had 
been treated for chronic conjunctivitis in both eyes at the 
Lexington VA Medical Center and that he had a history of 
several stys since he had been out of the military.  He also 
noted that he had been informed that he had a cataract 
starting in his left eye and that he was being treated for 
glaucoma.  Following the examination the diagnoses were 
blepharitis, most likely chronic, based on the history and 
the appearance of the thickened lids.  The examiner 
indicated this condition, coupled with the history, is as 
likely as not service connected.  Other diagnoses included 
age-related macular degeneration, very mild cataracts, 
occasional monocular diplopia of the left eye, presumed 
primary open angle glaucoma and reticular pigmentary 
degeneration of both eyes, all of which the examiner 
indicated were not likely to be service connected.

An addendum to the VA eye examination by the examiner 
reflects that the examiner had been provided the veteran's 
claims file for review.  Following a review of all medical 
records contained in the claims file, including those 
summarized above, the examiner commented that the veteran 
had been treated at many times during his career for 
blepharitis and that this seemed to be a chronic condition 
that did not seem to resolve over the years.  He indicated 
that there was nothing in the claims file that seemed to 
connect the chronic blepharitis to the veteran's report that 
he experienced this, or acquired this from his time spent in 
the gas chamber in basic training.  The examiner explained 
that the diagnosis of rosacea made in February 1989 seemed 
to indicate that this would be a chronic age-related type of 
blepharoconjunctivitis.  The examiner's opinion that there 
was no "well grounded or plausible connection between the 
[veteran's] chronic conjunctivitis/blepharitis and the 
[veteran's] experience in military service."  He concluded 
that it was unlikely that the chronic blepharitis was 
related to service.

Based on this record, the Board concludes that the veteran 
is not shown to have an eye disorder which is related to his 
period of service.  In this regard the Board would note that 
none of the medical evidence, both private and VA in any way 
suggests that any eye disorder beyond blepharitis is in any 
way related to the veteran's period of service.  Thus, the 
recently diagnosed age-related macular degeneration, mild 
cataracts, left eye monocular diplopia, open-angle glaucoma, 
and reticular pigmentary degeneration are not related to 
service since there is no medical opinion which is any way 
relates those disorders to service.  In fact, the examiner 
who performed the October 2001 VA examination specifically 
indicated that those disorders were not related to service.

With respect to the diagnosed blepharitis, it is significant 
that this disorder was not shown at the time of the 
veteran's separation from service and for many years 
following separation from service.  The Board does 
acknowledge the veteran's lack of medical records, due to no 
fault of his own from Dr. Marcum between 1954 and 1959.  
However, records from Dr. Schauer, the most contemporaneous 
records dated between 1963 and 1983 do not reflect the 
presence of any chronic blepharitis.  For example, there is 
an entry dated in April 1965 of an unspecified problem with 
the left eye which required medication and no further entry 
pertaining to the eyes until a record dated in September 
1975 notes the presence of redness of the eyelids.  There 
are entries pertaining to the eyes in 1981 and 1982.  The 
Board finds it significant that when the veteran was seen in 
March 1984 by Dr. Besson the veteran related that he had had 
the same problem on an intermittent basis for a year and a 
half.  No mention of a problem persisting since 1952 was 
related by the veteran in 1984, nor was a history dating 
back to service recorded in June 1987 when the veteran was 
examined and diagnosed as having blepharitis by Dr. Goodwin, 
although the veteran did report a lifelong history of stys 
and red eyes that had been little trouble for the past 2 
years.  

In other words, the Board finds that even if the veteran 
experienced eye symptomatology following gas training in 
service in 1952, the medical evidence does not demonstrate 
either that the symptomatology the veteran experienced in 
service represented a chronic disorder or that any disorder 
diagnosed following service was the same disorder or 
symptomatology the veteran experienced during service.  The 
Board does acknowledge and accept that blepharitis is a 
chronic problem as related by Drs. Boyd and Matthews, but 
Dr. Matthews indicated that this could have developed at any 
time in the veteran's lifetime, including during service.  
Nevertheless, the medical evidence for consideration 
reflects that blepharitis was not shown on the physical 
examination performed at the time the veteran underwent an 
examination in connection with separation from service in 
December 1953 or for many years following separation from 
service.  The history related by the veteran to treating 
physicians, including Dr. Besson in 1984, that the veteran 
had had a red eye on an intermittent basis for the previous 
year and a half is consistent with records from Dr. Schauer 
and inconsistent with the history related by the veteran in 
1999 to Dr. Matthews that he had eye redness since the Army 
in 1952.

Therefore, the Board finds that the preponderance of the 
evidence is against a finding that blepharitis diagnosed 
following service is related to service.  Beyond the 
evidence that blepharitis represented a chronic condition 
which could have begun during service, there is simply no 
medical opinion of record which indicates that blepharitis 
was manifested during service or related to gas training 
exercises the veteran participated in during basic training 
in 1952.  In fact, following a review of all of the medical 
records accumulated in connection with the veteran's claim, 
the VA examiner concluded that the veteran's blepharitis was 
not related to service.  This opinion is uncontroverted and 
not contradicted by other evidence of record.  Accordingly, 
the Board concludes that service connection for an eye 
disorder is not established.


ORDER

Service connection for a bilateral eye disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

